The court were of the opinion that petitions by or on behalf of two or more, might be embraced in a single application to the Probate Court for the appointment of a guardian, and that the judgments of the court upon these several petitions, and also upon a separate application made in connection with them for the appointment of the same guardian, like the two applications in the present case, might be embraced in a single decree, and that in appealing from such a decree the appellant might confine his appeal to so much of the decree as related to one or more of the petitioners without appealing from *Page 540 
the entire decree, but that, where the appeal was from the decision of the court upon two distinct applications, a separate appeal must be taken and a separate appeal bond filed in reference to each. Whether in case of an appeal from a decision in reference to two persons whose petitions were embraced in one application, a separate appeal and bond was required as to each person, the court did not decide though they intimated that such was their opinion.
Appeal dismissed.